Case: 17-13580    Date Filed: 11/27/2018   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13580
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:16-cv-00864-SPC-MRM



JERRY NEIL ALFRED,

                                                           Petitioner-Appellant,

                                    versus

FLORIDA SUPREME COURT,

                                                          Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (November 27, 2018)



Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.
                 Case: 17-13580       Date Filed: 11/27/2018        Page: 2 of 6


PER CURIAM:



       Jerry Alfred, a Florida prisoner proceeding pro se, appeals the district court’s

dismissal of his petition for declaratory relief, filed against the Florida Supreme

Court. No reversible error has been shown; we affirm.

       We begin with some background information pertinent to our review in this

appeal. In 2001, Alfred was convicted of second-degree murder and was

sentenced to life imprisonment. His state conviction and sentence were affirmed

on direct appeal. See Alfred v. State, 820 So. 2d 1084 (Fla. 3d Dist. Ct. App.

2002); Alfred v. State, 935 So. 2d 72 (Fla. 3d Dist. Ct. App. 2006).

       In 2007, Alfred filed his first 28 U.S.C. § 2254 petition for habeas corpus,

which the district court denied on the merits. This Court then denied Alfred a

certificate of appealability. Alfred later filed other section 2254 petitions, which

were dismissed as successive.

       Between 2015 and 2017, Alfred also filed four petitions for a writ of habeas

corpus with the Florida Supreme Court, each of which was dismissed as

unauthorized, pursuant to the procedure announced by the Florida Supreme Court

in Baker v. State, 878 So. 2d 1236 (Fla. 2004).1 See Alfred v. Jones, 163 So. 3d 507


1
 In Baker, the Florida Supreme Court explained that non-capital state prisoners seeking
collateral postconviction relief must do so by filing (in the sentencing court) a motion, pursuant
                                                  2
                 Case: 17-13580      Date Filed: 11/27/2018       Page: 3 of 6


(Fla. 2015) (table); Alfred v. Jones, No. SC16-908 (Fla. July 13, 2016); Alfred v.

Jones, No. SC16-1427 (Fla. Sept. 29, 2016); Alfred v. Jones, No. SC17-1566 (Fla.

Nov. 14, 2017).

          Meanwhile -- in December 2016 -- Alfred filed the pro se “Petition for

Declaratory Judgment” at issue in this appeal. In his petition, Alfred challenged

the constitutionality of the Florida Supreme Court’s decision in Baker. Alfred

argued that the Florida Supreme Court amended impermissibly the Florida

Constitution by announcing a new procedure for disposing of improperly filed state

habeas petitions. As relief, Alfred sought a declaration that the Florida Supreme

Court violated the Florida and United States Constitutions by denying non-capital

prisoners a fundamental right guaranteed by the Florida Constitution. Alfred also

sought to enjoin the Florida Supreme Court from applying the procedure

announced in Baker. Attached to Alfred’s petition was the Florida Supreme

Court’s 2016 order dismissing -- pursuant to Baker -- Alfred’s petition for habeas

relief.




to Fla. R. Crim. P. 3.850 -- not a petition for habeas corpus with the Florida Supreme Court. 878
So. 2d at 1245. The Florida Supreme Court also announced a new procedure by which the Court
would dismiss as unauthorized -- instead of denying -- improperly filed habeas petitions that
were clearly procedurally barred or without merit. Id. at 1245-46.
                                                   3
                 Case: 17-13580        Date Filed: 11/27/2018        Page: 4 of 6


       The district court construed Alfred’s petition as a section 2254 petition for

habeas corpus and ultimately dismissed sua sponte Alfred’s petition.2 The district

court noted that, to the extent Alfred sought section 2254 habeas relief, his petition

would be subject to dismissal as successively filed and because Alfred raised no

challenge to the fact or duration of his confinement. The district court also

determined that Alfred’s petition was subject to dismissal because Alfred’s

challenge to the Florida Supreme Court’s decision in Baker was not a claim that

could be raised properly in either a section 2254 or a 42 U.S.C. § 1983

proceeding. 3

       Alfred filed a Fed. R. Civ. P 59(e) motion to alter or amend the judgment,

which the district court denied. In pertinent part, the district court said that

Alfred’s petition was subject to dismissal because federal district courts lack

authority to invalidate state court decisions concerning matters of state law.

       We review for abuse of discretion a district court’s dismissal of a claim for

declaratory judgment. Smith v. Casey, 741 F.3d 1236, 1244 (11th Cir. 2014). We

also review a denial of a Rule 59(e) motion to alter or amend a judgment under an


2
 To the extent the district court erred in construing Alfred’s petition as one for habeas relief
under section 2254, that error was harmless because Alfred’s petition -- however construed --
was still subject to dismissal for the reasons explained in this opinion.

3
  Although the district court noted that Alfred had failed to pay the filing fee or move for leave to
proceed in forma pauperis, that observation was no ground for the district court’s dismissal.
                                                 4
                Case: 17-13580      Date Filed: 11/27/2018     Page: 5 of 6


abuse-of-discretion standard. Case v. Eslinger, 555 F.3d 1317, 1325 (11th Cir.

2009). We construe liberally pro se pleadings. Tannenbaum v. United States, 148
F.3d 1262, 1263 (11th Cir. 1998).

       The district court determined correctly that Alfred’s petition was subject to

dismissal. Under the Rooker-Feldman doctrine, 4 federal district courts lack

jurisdiction to review final judgments of state courts. Casale v. Tillman, 558 F.3d
1258, 1260 (11th Cir. 2009) (explaining that the doctrine applies to federal claims

previously raised and ruled on by a state court and to those claims “inextricably

intertwined” with a state court’s judgment). Rooker-Feldman bars lower federal-

court jurisdiction in “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Id. at 1261 (citation omitted).

       Before Alfred filed the petition at issue in this appeal, the Florida Supreme

Court dismissed as unauthorized -- pursuant to Baker -- three habeas petitions filed

by Alfred. Although Alfred raises no direct challenge to these dismissals in this

proceeding, those state court judgments are intertwined with the injury complained

of in Alfred’s petition: that the Florida Supreme Court unlawfully deprived him of

4
 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S.
413 (1923).
                                             5
              Case: 17-13580     Date Filed: 11/27/2018    Page: 6 of 6


his constitutionally-protected right to seek habeas relief. In other words, by

challenging the validity of the Florida Supreme Court’s decision in Baker, Alfred

sought -- in effect -- a declaration that the Florida Supreme Court’s dismissals of

his petitions for habeas corpus were unlawful. Alfred’s claim was, thus, barred by

Rooker-Feldman.

      Because the district court lacked jurisdiction over Alfred’s claim, his petition

was subject to dismissal. Moreover, because amendment would have been futile,

the district court committed no error in dismissing Alfred’s petition without first

giving him an opportunity to amend. See Hall v. United Ins. Co. of Am., 367 F.3d
1255, 1262 (11th Cir. 2004).

      AFFIRMED.




                                          6